Citation Nr: 9903586	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-43 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1946 to 
November 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an March 1995 rating action of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran submitted a notice of 
disagreement (NOD) in March 1995 and the RO issued a 
statement of the case (SOC) in June 1995.  The veteran's 
substantive appeal was received in July 1995.  In January 
1996, the veteran and his wife testified at a personal 
hearing at the RO.  A transcript of that hearing is 
associated with the record.  

At the outset, the Board notes that a statement from a VA 
physician was received after the last supplemental statement 
of the case was issued and no waiver of adjudication by the 
RO has been provided.  However, as the Board has determined 
that the benefit to which the evidence relates may be allowed 
on appeal, referral to the RO is not necessary.  38 C.F.R. 
§ 20.1304(c). 


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral deafness, 
mixed type, rated as 70 percent disabling and bilateral 
otitis media, rated as 10 percent disabling.  

2.  The veteran's service-connected disabilities are shown to 
be of such severity as to preclude him from securing and 
following substantially gainful employment.  




CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities have been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

By a March 1949 rating action, service connection was granted 
and a 60 percent rating assigned for a "hearing condition."  
In subsequent rating actions, the nature of the veteran's 
disability and the rating assigned were changed.  By a May 
1996 rating action, the ratings were increased to the present 
levels as follows:  bilateral deafness, mixed type, rated as 
70 percent disabling and bilateral otitis media, rated as 10 
percent disabling.  

In August and September 1994, the veteran submitted completed 
Applications for Increased Compensation Based on 
Unemployability.  On each form, he indicated that he has last 
worked in December 1983.  He reported that he had worked as a 
machinist until he was injured in an accident.  The veteran 
reported having completed grade school, with no other 
education or training before he was too disabled to work.

VA Form 21-4192 from the veteran's former employer, Woburn 
Machine Company, indicated that the veteran had terminated 
his employment in 1983 due to and industrial accident.

Medical evidence associated with the claims folder includes 
the report of a February 1996 VA examination in which the 
examiner noted the veteran's report that he had suffered 
severe hearing loss since service.  Following examination, 
the diagnoses included chronic, bilateral otitis media; 
bilateral intermittent, mild tinnitus; and bilateral 
deafness, mixed type.  

VA treatment reports document the veteran's complaints 
pertaining to decreased hearing acuity and drainage from the 
ears.  A May1995 chart extract noted the veteran's complaint 
that his hearing was as "bad as always, even with a hearing 
aid."  The assessment was that of hearing loss, severe.

In an October 1998 statement, a VA otolaryngologist reported 
that the veteran had left and right chronic otitis media with 
significant mixed hearing loss.  He was noted to be unable to 
communicate without hearing aid use.  The physician noted 
that the veteran's right ear was currently inactive and not 
draining, but could not benefit from a hearing aid.  The left 
ear was reportedly intermittently active and draining 
requiring use of medication and weekly medical cleaning.  
During those times, the veteran is unable to use a hearing 
aid.  The physician commented that for these reasons, "[the 
veteran] should be considered unemployable and totally 
disabled."  

In January 1996, the veteran and his wife appeared at a 
personal hearing at the RO and testified as to the effect the 
veteran's service-connected hearing disabilities have had on 
his life.  The veteran related the circumstances of the work-
related injury suffered in 1983 and testified that he was 
unable to find work after that.  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Veterans Appeals (Court) has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the 
veteran's service-connected disabilities render the veteran 
unemployable without regard to either advancing age or the 
presence of any nonservice-connected disorders.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341.  

The provisions of 38 C.F.R. § 4.16(a) provide that a total 
disability rating may be assigned, where the schedular rating 
is less than total, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities:  Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.

In the veteran's case, service connection is in effect for 
bilateral deafness, rated 70 percent disabling and bilateral 
otitis media, rated 10 percent disabling.  As such, the 
schedular requirements of 38 C.F.R. § 4.16(a) are met and it 
must be determined whether the service-connected disabilities 
prevent the veteran from performing substantially gainful 
employment, without regard to advancing age or nonservice-
connected disabilities. 

The available evidence includes the report of a VA physician 
that the veteran's service-connected disabilities are such 
that he should be considered unemployable and totally 
disabled.  VA treatment records include diagnostic 
assessments of severe hearing loss and document the veteran's 
complaints regarding the otitis media.  

The Board is aware that the veteran suffered an injury in 
December 1983 which forced him to stop working, but that fact 
does not preclude a total rating for compensation based on 
individual unemployability.  The evidence of record includes 
a VA physician finding that the veteran is unemployable 
because of his service connected disabilities and there is no 
significant evidence to contravene this.  Therefore, the 
preponderance of the evidence supports the claim for a total 
rating for compensation purposes based on individual 
unemployability. 


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
regulations governing the payment of monetary benefits.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

